Filed 10/19/15 P. v. Urcuyo CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062903

v.                                                                       (Super.Ct.No. FWV1404052)

MARIO URCUYO,                                                            OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Jerry E. Johnson,

Judge. (Retired judge of the Los Angeles Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Arielle Bases, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Mario Urcuyo was sentenced to one year in county jail and two years of

mandatory supervision after he pled guilty to drunk driving with three priors. We affirm.




                                                             1
                                   FACTS AND PROCEDURE

       On July 6, 2014, defendant was arrested after striking several vehicles with his

vehicle and attempting to drive away. The reporting party blocked defendant from

leaving the area in his vehicle.

       On September 26, 2014, the People filed a complaint alleging in count 1 that

defendant drove under the influence of an alcoholic beverage within 10 years of a prior

felony DUI offense (Veh. Code, § 23152, subd. (a)) and in count 2 drove with a 0.08%

blood alcohol content within 10 years of a prior felony DUI offense (§ 23152, subd. (b)). 1

The People also alleged defendant had three prior convictions for violating section

23152, subdivision (a). Two of those convictions occurred in 2014 and one in 2008.

       On November 19, 2014, defendant pled guilty to count 2 and admitted the three

prior convictions. In his executed plea form defendant initialed the box stating, “I waive

and give up any right to appeal . . . from the conviction and judgment in my case since I

am getting the benefit of my plea bargain.”

       On December 19, 2014, the court sentenced defendant, as agreed, to the upper

term of three years, one of which was to be served in county jail and the other two on

mandatory supervision.

       This appeal followed.




       1   All section references are to the Vehicle Code unless otherwise indicated.


                                              2
                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him on appeal. Counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a

statement of the case, a summary of the facts and a potential arguable issue, and

requesting this court conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the entire record for potential error and find no arguable

error that would result in a disposition more favorable to defendant.

                                          DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               RAMIREZ
                                                                                     P. J.


We concur:

MILLER
                          J.

CODRINGTON
                          J.




                                             3